Citation Nr: 0732591	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-33 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with painful 
limited motion (low back disability).

2.  Entitlement to a rating in excess of 20 percent for right 
lower extremity radiculopathy associated with degenerative 
disc disease of the lumbar spine with limited motion (right 
lower extremity disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied entitlement to an 
evaluation in excess of 40 percent for the veteran's low back 
disability and granted entitlement to a separate 20 percent 
rating for his right lower extremity disability, effective 
October 2, 2002.  

The August 2003 VA spine examination report states that the 
veteran is unable to work and suffers from a marked decrease 
in his capacity to function due to his low back disability.  
The Board finds that VA examination report raises an informal 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); Norris v. West, 12 Vet. App. 413 (1999).  

In this decision, the Board increases the evaluation of the 
veteran's right lower extremity disability to 40 percent, and 
thus his low back and right lower extremity disabilities 
yield a combined 60 percent rating.  As such, the RO must 
consider the TDIU claim under 38 C.F.R. § 4.16(a) (2007).

Although the veteran requested the opportunity to testify at 
a Board hearing, in a September 2004, he withdrew this 
request.  


FINDINGS OF FACT

1.  The veteran's low back disability is productive of severe 
limitation of motion of the lumbar spine, with forward 
flexion of the thoracolumbar spine limited to less than 30 
degrees.

2.  The veteran's low back disability is not manifested by 
unfavorable ankylosis of the lumbar spine or the entire 
thoracolumbar spine.

3.  There is no medical evidence showing that the veteran's 
low back disability is productive of incapacitating episodes.

4.  The veteran's right lower extremity disability results in 
impairment analogous to moderately severe incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes (DCs) 
5235-5243, 5285, 5286, 5292, 5295 (2002, 2007).

2.  The criteria for a 40 percent evaluation, but no more, 
for right lower extremity radiculopathy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; DC 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2003, the veteran filed the current claim.  In the 
September 2003 rating action on appeal, the RO denied 
entitlement to a rating in excess of 40 percent under DC 5292 
for his low back disability but granted entitlement to a 20 
percent rating for his right lower extremity radiculopathy 
under DC 8520, effective October 2, 2002.  He disagreed and 
asserts that his low back disability is more severely 
disabling than the current evaluations, and maintains that 
the discrete manifestations warrant a combined 60 percent 
rating.  

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt is resolved in the veteran's favor.  See 38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

As noted above, the veteran filed this claim in May 2003, and 
effective September 26, 2003, the criteria for evaluating 
spine disorders were changed.  See 68 Fed. Reg. 51,454-51,458 
(2003).  VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulations for the periods 
prior and subsequent to the regulatory changes, but an 
effective date based on the revised criteria may be no 
earlier than the dates of the changes.  VA thus must consider 
the claim pursuant to the former and revised regulations 
during this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  

Under DC 5243, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past twelve months, or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is warranted when the 
disability is productive of incapacitating episodes having a 
total duration of at least four but less than six weeks per 
year.  

A maximum 60 percent rating is available under this code when 
the condition is manifested by incapacitating episodes having 
a total duration of at least six weeks but less than twelve 
weeks per year.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  

Former DCs 5292 and 5295 provided for a maximum rating of 40 
percent.  As such, higher ratings are not available under 
these former codes.  

The revised spine regulations effective September 26, 2003, 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  These changes are listed under DCs 
5235-5243 (DC 5293 for intervertebral disc syndrome was 
renumbered as DC 5243).  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease a maximum rating of 40 percent is warranted when 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less or when there is favorable ankylosis of the 
entire thoracolumbar spine.  

Private and VA treatment records, dated since 2000, reflect 
that the veteran was seen on numerous occasions for various 
complaints related to his low back and right lower extremity 
disabilities.  The records show that he had severe low back 
pain with severe limitation of motion and significant right-
sided radiculopathy, for which he has received numerous 
epidural steroid injections to treat his radiating pain.

In August 2003, the veteran was afforded a VA spine 
examination.  After discussing the pertinent history, the 
physician observed that VA was treating the veteran's low 
back disability with epidural injections.  The examination 
revealed forward flexion was limited to 15 degrees; lateral 
flexion, bilaterally, to 5 degrees; and backward extension to 
zero degrees.  Straight leg raising test was positive 
bilaterally and the examiner diagnosed the veteran as having 
degenerative disc disease of the lumbar spine with 
radiculitis.  Further, the physician opined that, due to 
impairment stemming from his low back disability, the veteran 
was unable to work and suffered marked decrease in his 
capacity to function.

As to his orthopedic impairment, because the veteran is 
already rated at the maximum rating for low back disability 
other than unfavorable ankylosis, which the medical evidence 
affirmatively shows that he does not have, and indeed, he 
does not contend otherwise, the preponderance of the evidence 
is against his entitlement to an evaluation in excess of 40 
percent.

Further, the veteran acknowledges that no physician, private 
or VA, has diagnosed him as having an incapacitating episodes 
and prescribed bed rest to treat this disability.  As such, 
the evidence does not support a higher rating under DC 5243.    

Next, the veteran's right-sided radiculopathy is currently 
evaluated as 20 percent disabling under DC 8520.  That code 
provides that a 20 percent rating is warranted for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
evaluation requires moderately severe incomplete paralysis; 
and a 60 percent evaluation requires severe incomplete 
paralysis with marked muscular atrophy.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.

Pursuant to 38 C.F.R. § 4.123, the maximum rating that may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis, i.e., no more 
than 40 percent.  In light of the foregoing, and especially 
given the frequency that the veteran receives epidural 
injections to treat his right lower extremity pain, the Board 
finds that he warrants a 40 percent rating under DC 8520, but 
no more.

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

In this decision, the Board denies an increased rating for 
the veteran's low back disability and increases the 
evaluation of his right lower extremity disability to 40 
percent.  Although a veteran is generally presumed to be 
seeking the maximum evaluation available for a disability, 
see AB v. Brown, 6 Vet. App. 35, 38 (1993), here, in his 
August 2004 Substantive Appeal he specifically asserted that 
the combined orthopedic and neurological impairment stemming 
from his low back disability warranted a 60 percent rating, 
thus affirmatively limiting his appeal to that evaluation.  
See id.  

Pursuant to the application of the combined ratings table set 
forth in 38 C.F.R. § 4.25 (2007), separate 40 percent ratings 
for the veteran's low back and right lower extremity 
disabilities yield a combined 64 percent rating.  That rating 
is rounded down to 60 percent (evaluations are rounded to the 
nearest degree divisible by 10, with "final 5's adjusted 
upward").  As such, the increase in the evaluation of his 
neurological impairment results in a complete grant of the 
benefit sought on appeal.  Thus, no discussion of VA's duties 
to notify or assist is necessary.


ORDER

A rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine with painful limited motion is 
denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 40 percent rating, but no more, for 
right lower extremity radiculopathy is granted.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


